DETAILED ACTION
This action is pursuant to the claims filed on August 4, 2021. Claims 21-29 and 31-41 are pending. Claims 21-29 and 31-41 are cancelled. A final action on the merits of claims 21-29 and 31-41 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24, 29-30, 33-36, 38, 39 and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonn (U.S. PGPub. No. 2009/0295674).
In regard to independent claims 21, 33 & 41 and claims 22-23, 30, 34, 38, Bonn discloses a surgical instrument (antenna assembly 12 in Fig. 1) comprising 
a feedline (feedline 20 in Fig. 1) configured to couple to a source of energy (generator 14, [0024]);
a radiating portion (radiating portion 18 comprising conductive tube 45) configured to deliver energy to tissue ([0024]);
a distal end member includes a tapered portion (trocar 25 in Fig. 2) disposed distal to the radiating portion and configured to penetrate tissue ([0043]: trocar 25 is coupled to the radiating portion 18);
an electrically conductive flexible joint (solder material filling the conductive tube 45, [0032]; note that the solder material is flexible or malleable when injected into the conductive tube as a liquid) disposed between and interconnects the feedline and the radiating portion (see Fig. 3; the solder material is between the distal end of the inner conductor and the conductive tube 45), the electrically conductive joint configured to compress along a longitudinal axis defined by the radiating portion to prevent relative movement between the radiating portion and the distal end member (the solder material is compressed into the space defined by the conductive tube 45 to prevents movement of the feedline 20 and the radiating portion 45 which then provides axial spacing between the trocar 25 and the conductive tube 45 of the radiating portion 18, [0034]); and
a spacer (cast seal 110 in Fig. 3, [0035]; the distal end of the seal 110 is between the distal end member 25 and the conductive tube 44).

In regards to claim 24 & 36,  Bonn further discloses an outer jacket surrounding the radiating portion to define a fluid lumen between the outer jacket and the radiating portion ([0043]: cooling jacket 112 defines a first tubular first lumen 120 surrounding the distal portion 44 of the radiating portion 18).
In regards to claim 29 & 35, 
In regards to claim 31 & 39, Bonn further discloses the radiating portion (18) includes a proximal portion (proximal portion 42 in Fig. 3), a distal portion (distal portion 44 in Fig. 3), and a feed gap disposed between the proximal portion and the distal portion (gap 46 in Fig. 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn, and further in view of Brannan (U.S. PGPub. No. 2009/0187180).
In regards to claim 32 & 40, 
Brannon teaches providing a choke (60 in Figs. 2-3) disposed around at least a portion of a feedline (20) in a microwave antenna assembly ([0009]). The choke includes an inner and outer dielectric layers (two dielectric layers 62), and an outer conductive layer (outer conductive layer 64), wherein the outer conductive layer is shorted to the outer conductor of the feedline and the inner dielectric layer extends past the outer conductive layer ([0041]) so that the choke confines the microwave energy from the generator 14 to the radiation portion of the microwave antenna thereby limiting the microwave energy deposition zone length along the feedline ([0042]). Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the microwave surgical instrument of Bonn and provide a choke around a portion of the feedline as taught by Brannon, thereby arriving at the claimed invention. Doing so limits the microwave energy deposition to the end of the antenna or radiating portion ([0042]).
Terminal Disclaimer
The terminal disclaimer filed on August 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,901,398 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 25-28 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 and 37, in view of the new interpretation, Bonn discloses a spacer (cast seal 110 in Fig. 3, [0035]; the distal end of the seal 110 is between the distal end member 25 and the conductive tube 44). However, the portion of the spacer disposed between the distal end member 
Accordingly, claims 26-28 are allowable as being dependent on allowable claim 25.
Response to Arguments
Applicant’s Remarks, filed on August 4, 2016, has been fully considered and are persuasive. Specifically, Applicant takes issue that the interpretation of the art, as previously applied, was deficient in teaching in part, “an electrically conductive joint…configured to compress along a longitudinal axis defined by the radiating portion to prevent relative movement between the radiating portion and the distal end member” as required in independent claim 21. Applicant argues that the portion of the inner conductor 50 soldered for electromechanical contact between the portion 44 and the inner conductor 50 is not configured to compress along a longitudinal axis. This argument is persuasive. 
Upon further consideration of the Bonn reference, a new interpretation of the art is being set forth by the Examiner which is believed to fully address each and every limitation in independent claim 21. Bonn discloses an electrically conductive flexible joint (solder material filling the conductive tube 45, [0032]; note that the solder material is flexible or malleable when injected into the conductive tube as a liquid) disposed between and interconnects the feedline and the radiating portion (see Fig. 3; the solder material is between the distal end of the inner conductor and the conductive tube 45), the electrically conductive joint configured to compress along a longitudinal axis defined by the radiating portion to prevent relative movement between the radiating portion and the distal end member (the solder material is compressed into the space 
Furthermore, Applicant’s remarks on page(s) 7 is solely directed towards the secondary reference failure to cure the above-noted deficiency of independent claim 21. Given this lack of additional arguments against the rejection, the rejection under 35 U.S.C. 103(a) is tenable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/17/2021